Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 1 of 16 PageID 918

                                                                                     1


      1                    IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
      2                           JACKSONVILLE DIVISION

      3
          UNITED STATES OF AMERICA,            Jacksonville, Florida
      4
                       Plaintiff,              Case No. 3:17-cr-249-J-39JRK
      5
          -vs-                                 Monday, June 25, 2018
      6
          JOSHUA RYNE GOLDBERG,                2:18 p.m.
      7
                     Defendant.          Courtroom 12C
      8   ___________________________________________________________

      9
                                 EXCERPT OF SENTENCING
     10                 (TESTIMONY OF LORENZO G. VIDINO, Ph.D.)
                          BEFORE THE HONORABLE BRIAN J. DAVIS
     11                       UNITED STATES DISTRICT JUDGE

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21
          OFFICIAL COURT REPORTER:
     22
                 Shelli Kozachenko, RPR, CRR, CRC
     23          221 N. Hogan Street, #185
                 Jacksonville, FL 32202
     24          Telephone: (904) 301-6842

     25                             (Proceedings   reported   by    stenography;
                                        transcript   produced      by   computer.)
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 2 of 16 PageID 919

                                                                                 2


      1                           A P P E A R A N C E S

      2
          GOVERNMENT COUNSEL:
      3
                 Kevin Frein, Esquire
      4          United States Attorney's Office
                 300 North Hogan Street, Suite 700
      5          Jacksonville, FL 32202

      6          Jennifer Levy, Esquire
                 U.S. Department of Justice
      7          National Security Division
                 950 Pennsylvania Avenue, Northwest
      8          Washington, DC 20530

      9

     10   DEFENSE COUNSEL:

     11          Paul Shorstein, Esquire
                 Shorstein & Lasnetski, LLC
     12          6550 St. Augustine Road, Suite 303
                 Jacksonville, FL 32217
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 3 of 16 PageID 920

                                                                                     3


      1                     T A B L E     O F    C O N T E N T S

      2

      3   GOVERNMENT WITNESS:                                        Page No.

      4      LORENZO G. VIDINO, Ph.D.,

      5          DIRECT EXAMINATION BY MR. FREIN...........                      4

      6

      7

      8

      9

     10                           (NO EXHIBITS RECEIVED.)

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 4 of 16 PageID 921

                                                                                   4


      1                            P R O C E E D I N G S

      2   Monday, June 25, 2018                                        2:18 p.m.

      3                                *   *    *   *   *

      4               THE COURT:    Mr. Frein?

      5               MR. FREIN:    Your Honor, the United States calls to

      6   the stand Dr. Lorenzo Vidino.

      7               THE COURT:    Dr. Lorenzo Vidino.

      8               If you would, please, take the witness stand here to

      9   my right.

     10               Watch your step.

     11               THE WITNESS:    Yeah.

     12               COURTROOM DEPUTY:        Please raise your right hand.

     13               Do you solemnly swear or affirm that the testimony

     14   you're about to give before this Court will be the truth, the

     15   whole truth, and nothing but the truth, so help you God?

     16               THE WITNESS:    I do.

     17               COURTROOM DEPUTY:        Please be seated.

     18               And please state your full name for the record and

     19   spell your last name.

     20               THE WITNESS:    Sure.     Lorenzo G. Vidino.    That's

     21   V-i-d-i-n-o.

     22               COURTROOM DEPUTY:        Thank you.

     23         LORENZO G. VIDINO, Ph.D., GOVERNMENT'S WITNESS, SWORN

     24                              DIRECT EXAMINATION

     25   BY MR. FREIN:
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 5 of 16 PageID 922

                                                                                 5


      1   Q.    Good afternoon, Doctor.

      2   A.    Good afternoon.

      3   Q.    Doctor, where do you currently work?

      4   A.    I'm the director of the Program on Extremism at the

      5   Georgia Washington University.

      6   Q.    So please explain to the Court, what is the Program on

      7   Extremism at George Washington University?

      8   A.    It's a research program.      What we do is basically we study

      9   everything related to ISIS and the ISIS-related mobilization,

     10   mostly focusing on the United States.

     11               So we conduct a variety of research activities that

     12   range from following a lot of the legal cases, the arrests in

     13   the United States and sometimes also in Europe.

     14               We try to interview as many people as possible who

     15   are involved in those cases.       That ranges from, you know,

     16   authorities, FBI officers, to individuals who've been arrested,

     17   families, and so on.

     18               And then we do a lot of work on the online aspect of

     19   the ISIS-related mobilization.       So we have a small team of

     20   researchers that basically monitors a variety of online

     21   platforms in trying to make sense of the -- mostly the

     22   English-speaking ISIS-sympathizing bubble online.

     23               That's on Facebook, on Twitter, on Telegram, and a

     24   few other platforms.

     25   Q.    Now, can you please explain to the Court just briefly some
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 6 of 16 PageID 923

                                                                                    6


      1   of your professional experience in the field of terrorism.

      2   A.    Sure.    I -- I've been studying terrorism and extremism for

      3   the last 18 years.     I have a law degree, and then I have a

      4   master's and a Ph.D. in international relations with a focus on

      5   security studies and the Middle East.

      6                 I'm basically -- as an academic, I write a lot.          I've

      7   published five or six books.       I have a few dozens academic

      8   articles on the subject.

      9                 I've testified before Congress six times on the

     10   subject.    I consult with a variety of agencies, of governments

     11   also, overseas.

     12   Q.    And, sir, what is your Ph.D. in?

     13   A.    International relations.

     14   Q.    Okay.    And you also have a master's?

     15   A.    I do, yes.

     16   Q.    And what is that field in, sir?

     17   A.    Also international relations with a Middle East focus.

     18   Q.    Okay.    You've talked a little bit about the number of

     19   times you've testified before Congress on issues of terrorism.

     20                 Can you briefly describe some of the agencies that

     21   you counsel or brief here in the United States in providing

     22   your expert opinion on terrorism to them?

     23   A.    Sure.    Well, being Washington based, we interact a lot

     24   with Congress, of course, but there are a variety of agencies.

     25                 We -- what we do a lot is we publish a lot of
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 7 of 16 PageID 924

                                                                                 7


      1   reports, and then we do sort of seminars/workshops for a

      2   variety of agencies.      That ranges from the FBI, to the

      3   Department of Homeland Security, to the State Department, to a

      4   variety of agencies at the local -- at the state and local

      5   level.

      6   Q.    Now, you talked about some of the publications that you

      7   have written.

      8                 Does that include Al-Qaeda in your -- also The New

      9   Muslim Brotherhood in the West and Home-Grown Jihadism in

     10   Italy?

     11                 Are those your books that you wrote, sir?

     12   A.    Yes.    Those are some of my books.

     13   Q.    In addition to that, have you published or assisted with

     14   various book chapters that also discuss issues of terrorism?

     15                 And I won't briefly go through them, but is it safe

     16   to say that you've worked on approximately 20 different

     17   chapters in various books, sir?

     18   A.    That's correct.

     19   Q.    Okay.    In addition to that, have you also written

     20   several -- been published in several journals?

     21                 And we'll just use approximately 20 different

     22   articles that cover different areas of terrorism that you have

     23   written about.

     24   A.    I would say that's correct, yes.

     25   Q.    And then, finally, have you also written various op-ed
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 8 of 16 PageID 925

                                                                                 8


      1   pieces that have been published in various publications,

      2   well -- it appears there are over 50 different op-eds in which

      3   you have talked about issues of terrorism, sir?

      4   A.      Correct.

      5                   MR. FREIN:   Your Honor, at this time I would tender

      6   Dr. Lorenzo Vidino as an expert in the field of terrorism.

      7                   MR. SHORSTEIN:   No objection, Your Honor.

      8                   THE COURT:   The Court will so recognize Dr. Vidino.

      9   BY MR. FREIN:

     10   Q.      Dr. Vidino, when you explained what the Center on

     11   Extremism did, one of the items you mentioned is that your team

     12   looks at social networking or the online presence, was your

     13   words, I believe, of ISIS.        Is that correct?

     14   A.      Correct.

     15   Q.      Can you please just give a broad-brush overview of how did

     16   ISIS use, or how have they been using, an online presence in

     17   jihad?

     18   A.      Sure.    ISIS was very good from the very beginning in using

     19   a variety of platforms online.        It really started mostly with

     20   Facebook and Twitter.        And it utilizes them in -- and still

     21   does.    It utilized them in different ways.

     22                   One of them is producing a variety of products, very

     23   high-quality media products.        That would be the videos we've

     24   seen on T V, sort of documentaries, and a variety of -- a lot

     25   of propaganda products.
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 9 of 16 PageID 926

                                                                                 9


      1               What they would also be very good at would be

      2   disseminating that kind of propaganda to a variety of

      3   platforms, so creating hundreds, if not thousands of accounts.

      4               What also happened, particularly around 2012, 2013,

      5   as ISIS became extremely popular, is that thousands of people

      6   worldwide who were not directly affiliated to ISIS, so might

      7   have never joined the group, nonetheless took it upon

      8   themselves to, in many cases, produce and disseminate ISIS

      9   propaganda.

     10               So anybody who had some computer skills would

     11   basically go online, produce videos, or at least create, in

     12   some cases, hundreds of profiles on Twitter, on Facebook, on a

     13   variety of other platforms, and disseminate that propaganda.

     14               That really amplified -- it was sort of an echo

     15   chamber that made that propaganda very widely disseminated.

     16   Q.    Now, in your experience in the field of terrorism, are you

     17   familiar with an individual by the name of Raphael Hostey?

     18   A.    Yes, I am.

     19   Q.    And could you please explain to the Court who that

     20   individual is.

     21   A.    Raphael Hostey is a -- or was a British citizen from

     22   Manchester, who was one of the first British jihadists to

     23   travel to Syria to join ISIS.       He traveled with a small group

     24   of individuals from Manchester.

     25               And he became extremely prominent in that sort of
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 10 of 16 PageID 927

                                                                                  10


       1   online milieu, in the online environment, as he had the ability

       2   to interact, to create a lot of -- a lot of profiles and

       3   interact with a lot of people, mostly English speakers,

       4   throughout the world.

       5   Q.   Okay.    And as you just touched on that, was one of the

       6   values that ISIS found in Raphael Hostey was his ability to

       7   speak and write English in an effort to recruit westerners to

       8   commit jihad?

       9   A.   Correct.    There are different groups of sort of ISIS

      10   sympathizers who are active online in different languages.

      11                Hostey was one of the main individuals behind a small

      12   group that called itself The Legion.        And they were really a

      13   small group of individuals -- mostly British but not only, but

      14   English speakers -- whose job was basically 24/7 to reach out

      15   to individuals in the English-speaking world, talk to them,

      16   guide them, interact with them, recruit them, or point them in

      17   certain directions.

      18   Q.   Okay.    And you just touched on The Legion.

      19                These were individuals, in very generic terms, that

      20   had that skill set to speak English, to write English, and to

      21   facilitate communication on an online platform with westerners.

      22   Is that correct?

      23   A.   That's correct.

      24   Q.   Was one of the stated goals of what The Legion was doing

      25   was making an effort to facilitate people to not only maybe
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 11 of 16 PageID 928

                                                                                  11


       1   travel to the Middle East to commit jihad but also to take acts

       2   of violence in their own country where they resided?

       3   A.   That is correct.     In the very early stages of the

       4   mobilization in Syria it was mostly -- their job was mostly to

       5   call people to travel to Syria.

       6                But I would say by 2014 that to some degree shifts to

       7   actually encouraging people to stay where they are, because of

       8   the difficulties ISIS was undergoing in Syria, and incite them

       9   to carry out attacks in their home countries.

      10   Q.   All right.    And given the way that Raphael Hostey was a

      11   part of The Legion, did he leave what sometimes is referred to

      12   as a digital footprint online that people could follow his

      13   presence regardless of what the platform was?

      14   A.   Very much so.     He was one of the most prolific individuals

      15   in that -- in that bubble.

      16   Q.   And as part of your studies at the George Washington

      17   University Program on Extremism, did you study his online

      18   presence to include surespot?

      19   A.   Yes.

      20   Q.   Okay.    I'd next like to turn to a second individual.

      21                Are you familiar with an individual by the name of

      22   Neil Prakash?

      23   A.   Yes, I am.

      24   Q.   Please explain to the Court who Neil Prakash is.

      25   A.   Neil Prakash was an individual of Cambodian and Fijian
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 12 of 16 PageID 929

                                                                                  12


       1   background but born and raised in Australia.         Similar to

       2   Hostey, radicalized in Australia, traveled to Syria, joined

       3   ISIS in the very early days of ISIS.

       4                And exactly like Hostey became a very prominent

       5   member of The Legion, with several profiles online and

       6   interacting with a lot of people online.

       7   Q.   Okay.    And we used, to some degree, the past tense with

       8   Raphael Hostey.

       9                Based on your research in this area, what happened to

      10   that individual, sir?

      11   A.   He's believed to have been killed in 2016 in a drone

      12   attack.

      13   Q.   Okay.    And Neil Prakash, what is believed to be his

      14   current status?

      15   A.   He was arrested by Turkish border police and detained in

      16   Turkey.   As I understand, the Australian government is trying

      17   to get him extradited.

      18   Q.   Okay.

      19                MR. FREIN:   Ma'am, could we please pull up what's now

      20   into evidence as Exhibit No. 8.

      21   BY MR. FREIN:

      22   Q.   So we're going to just look at the first part of this and

      23   look at the "from" to "to."

      24                So the "To Butayn," B-u-t-a-y-n, have you encountered

      25   that surespot username or moniker in your studies of terrorism,
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 13 of 16 PageID 930

                                                                                  13


       1   sir?

       2   A.     Yes.

       3   Q.     Okay.

       4   A.     He would use that in his Twitter profiles to tell people

       5   to contact him privately in that account.

       6   Q.     Okay.    When you say "he," who are you referring to was

       7   using that name on surespot?

       8   A.     Well, Hostey was using it.

       9                  But also in some of the profiles Prakash would say

      10   "My coworker," which was, I guess, his way of saying my partner

      11   in crime, if you will, "uses that moniker."

      12   Q.     Okay.    And going down a little bit further in this

      13   communication, we see another surespot moniker, abUqba,

      14   A-b-u-q-b-a.

      15                  Have you seen that online surespot name before in

      16   your studies, sir?

      17   A.     Yes, I have.

      18   Q.     And who have you associated with that online moniker?

      19   A.     Neil Prakash.

      20                  MR. FREIN:   Your Honor, at this time I have no

      21   further questions for Dr. Vidino.

      22                  THE COURT:   Very good.

      23                  Mr. Shorstein?

      24                  MR. SHORSTEIN:   No questions, Your Honor.

      25                  THE COURT:   Dr. Vidino, you mentioned that in 2012
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 14 of 16 PageID 931

                                                                                    14


       1   and '13 there was an increase in the dissemination of

       2   propaganda?

       3              THE WITNESS:     Correct.

       4              THE COURT:    To what was that contributed?

       5              THE WITNESS:     Well, ISIS became really prominent

       6   during that time.

       7              ISIS is an organization that traces its roots to the

       8   anti-American insurgence in Iraq in 2002, 2003, 2004.           But it

       9   really became a global group, very prominent, more even than

      10   al-Qaeda, in 2012/2013 when it moved into Syria and really took

      11   advantage of the conflict in Syria.

      12              That's really when ISIS became the group that

      13   everybody followed and aspired to join.

      14              THE COURT:    Okay.   Thank you.

      15              I don't have any further questions.        Please watch

      16   your -- any based on mine?

      17              MR. FREIN:    None from the United States, Your Honor.

      18              MR. SHORSTEIN:     No, Your Honor.

      19              THE COURT:    Very good.    Thank you, Doctor.

      20              Watch your step.

      21              MR. FREIN:    Your Honor, with the Court's permission,

      22   may this witness actually be excused from this proceeding?

      23              THE COURT:    Mr. Shorstein?

      24              MR. SHORSTEIN:     I have no objection to that.

      25              THE COURT:    Very good.
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 15 of 16 PageID 932

                                                                                   15


       1              Thank you, Doctor.        You are excused.   Free to leave

       2   if you'd like.

       3                                *   *   *   *   *

       4

       5

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:17-cr-00249-BJD-JRK Document 110 Filed 04/18/19 Page 16 of 16 PageID 933

                                                                                  16


       1                 CERTIFICATE OF OFFICIAL COURT REPORTER

       2

       3

       4   UNITED STATES DISTRICT COURT )

       5   MIDDLE DISTRICT OF FLORIDA       )

       6

       7              I hereby certify that the foregoing transcript is a

       8   true and correct computer-aided transcription of my stenotype

       9   notes taken at the time and place indicated therein.

      10

      11              DATED this 18th day of April, 2019.

      12

      13                                     s/Shelli Kozachenko_____________
                                             Shelli Kozachenko, RPR, CRR, CRC
      14                                     Official Court Reporter

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
